 
Exhibit 10.3
 
 
 
[FORM OF]
 
MANAGEMENT AGREEMENT
 


This MANAGEMENT AGREEMENT (as the same may be amended, modified, and
supplemented from time to time, this “Agreement”), dated as of [l], 2012 (the
“Effective Date”), is by and among the Persons identified on the signature pages
to this Agreement as T-Mobile Contributors (collectively, “T-Mobile
Contributors” and each, a “T-Mobile Contributor”), the Persons identified on the
signature pages to this Agreement as T-Mobile SPEs (collectively, “T-Mobile
SPEs” and each, a “T-Mobile SPE”), [CCTMO LLC], a Delaware limited liability
company (“Tower Operator”), and [l] and [l], each a Delaware limited liability
company (collectively, “Sale Site Subsidiaries” and each, a “Sale Site
Subsidiary”).  Capitalized terms used and not defined herein have the meanings
set forth in the Master Agreement (as defined below).  The rules of construction
set forth in Section 1.2 of the Master Agreement shall apply to this Agreement,
mutatis mutandis. T-Mobile Contributors, T-Mobile SPEs, Tower Operator and Sale
Site Subsidiaries are sometimes referred to in this Agreement as a “Party” and
collectively as the “Parties”.


RECITALS:
 
A.           Crown Castle International Corp., a Delaware corporation (“Crown”),
T-Mobile USA, Inc., a Delaware corporation (“T-Mobile Parent”), the T-Mobile
Contributors, Sale Site Subsidiaries, T-Mobile SPEs and Tower Operator are
parties to that certain Master Agreement, dated as of September 28, 2012 (as
amended, modified and supplemented from time to time, the “Master Agreement”).
 
B.           As a condition to, and simultaneously with the Initial Closing
under the Master Agreement, the Parties are entering into this Agreement,
pursuant to which:
 
1.  With respect to each Non-Contributable Site, each applicable T-Mobile
Contributor shall retain its right, title and interest in, to and under such
Non-Contributable Site in accordance with and subject to the terms of the Master
Agreement, and Tower Operator shall manage and operate such Non-Contributable
Site pursuant to the terms  of this Agreement.  As of the Effective Date, the
Non-Contributable Sites subject to this Agreement are set forth in Exhibit A-1
hereto.
 
2.  With respect to each Pre-Lease Site, the applicable T-Mobile SPE shall
retain its right, title and interest in, to and under such Pre-Lease Site in
accordance with and subject to the terms of the Master Agreement, and Tower
Operator shall manage and operate such Pre-Lease Site pursuant to the terms of
this Agreement.  As of the Effective Date, the Pre-Lease Sites subject to this
Agreement are set forth in Exhibit A-2 hereto.
 
3.  With respect to each Non-Assignable Site, each applicable T-Mobile
Contributor shall retain its right, title and interest in, to and under such
Non-Assignable Site in accordance with and subject to the terms of the Master
Agreement, and the applicable Sale Site Subsidiary shall manage and operate such
Non-Assignable Site pursuant to the terms of this Agreement.  As of the
Effective Date, the Non-Assignable Sites subject to this Agreement are set forth
in Exhibit A-3 hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4. The Non-Contributable Sites and the Pre-Lease Sites are collectively referred
to herein as the “Managed MPL Sites”. The Non-Assignable Sites are sometimes
referred to herein as the “Managed Sale Sites” and, together with the Managed
MPL Sites, are collectively referred to as the “Managed Sites”. “Manager”, when
used in this Agreement in reference to any Managed MPL Site, shall refer to
Tower Operator, and when used in this Agreement in reference to any Managed Sale
Site, shall refer to the applicable Sale Site Subsidiary.


AGREEMENT:


In consideration of the foregoing and the representations, warranties, and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound by this Agreement, the Parties agree as follows:


Section 1.        Appointment and Acceptance.  Subject to the terms and
conditions of this Agreement, (a) each applicable T-Mobile Contributor and
T-Mobile SPE hereby appoints Manager, and Manager hereby agrees to act and shall
act, as the exclusive operator of each Managed MPL Site (including the Included
Property thereof) during the MPL Site Term (as defined below) and (b) each
applicable T-Mobile Contributor hereby appoints Manager, and Manager hereby
agrees to act and shall act, as the exclusive operator of each Managed Sale Site
(including the Included Property thereof) during the Sale Site Term (as defined
below). Notwithstanding anything to the contrary in this Agreement or in the
Collateral Agreements, no fee title, leasehold, subleasehold or other real
property interest in a Managed Site is granted pursuant to this Agreement. In
performing its duties as operator of the Managed MPL Sites, Manager shall
manage, administer and operate each of the Managed Sites, subject to the
provisions of this Agreement, in a manner consistent with the standards Tower
Operator uses to manage, administer and operate the Lease Sites under the terms
of the MPL. Notwithstanding anything to the contrary set forth in this
Agreement, Manager shall be entitled to and vested with all the rights, powers
and privileges of the applicable T-Mobile Contributor with respect to the
management, administration and operation of the Managed Sale Sites (including
the Included Property thereof) as if Manager were the true owner thereof,
including the right to review, negotiate and execute extensions, renewals,
amendments or waivers of any existing collocation agreements, ground leases,
subleases, easements, licenses or other similar or related agreements or new
collocation agreements, ground leases, subleases, easements, licenses or similar
or related other agreements.  Except as expressly provided in this Agreement or,
with respect to the Managed MPL Sites, in the MPL, no T-Mobile Contributor or
T-Mobile SPE shall exercise any rights or take any actions with respect to the
operation, maintenance, leasing or licensing of any Managed Site, all such
rights being exclusively reserved to Manager hereunder.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
Section 2.        Collocation Agreements for Managed Sites.


(a)       Subject to the terms and conditions of this Agreement, in respect of
each Managed Site, each T-Mobile SPE and each T-Mobile Contributor, as
applicable, hereby delegates all of its respective rights, duties, obligations
and responsibilities under the Collocation Agreements to Manager for the MPL
Site Term or Sale Site Term, as applicable, as to such Managed Sites during the
MPL Site Term or Sale Site Term, as applicable, and shall execute all
documentation reasonably requested by Manager to confirm same to a counterparty
under a Collocation Agreement within 10 Business Days of receipt of a request
therefor from Manager; provided, however, that, if unduly burdensome, such
T-Mobile SPE or such T-Mobile Contributor, as applicable, shall not be required
to obtain any new board resolutions from any Person that is a corporation or
similar resolutions or approvals from any Person that is a limited liability
company, partnership or trust.  Manager may amend, modify, enforce or waive any
terms of any Collocation Agreements, to the extent they apply to the Managed
Sites, or enter into new site supplements or site subleases applicable to the
Managed Sites, provided that, in the case of the Managed MPL Sites, the
provisions of Section 37 of the MPL shall apply to all such actions by Manager,
mutatis mutandis.  Each T-Mobile SPE and each T-Mobile Contributor, as
applicable, hereby delegates to Manager the sole and exclusive right to perform
the obligations of and assert and exercise the rights of such T-Mobile SPE or
such T-Mobile Contributor, as applicable, under all Collocation Agreements with
respect to the applicable Managed Sites, subject to, in the case of the Managed
MPL Sites, the provisions of Section 37 of the MPL, mutatis mutandis.
 
(b)       Manager does hereby agree to pay and perform all of the duties,
obligations, liabilities and responsibilities of T-Mobile SPEs and T-Mobile
Contributors under the Collocation Agreements affecting each Managed Site
arising during the MPL Site Term or Sale Site Term, as applicable, except as
otherwise expressly provided in this Agreement, and Manager shall receive all
revenue, rents, issues or profits payable under the Collocation Agreements in
accordance with Section 3(b) of this Agreement.
 
(c)       Manager shall be permitted to negotiate and enter into any new
collocation agreements in its sole discretion, without the consent of any
T-Mobile SPE or T-Mobile Contributor, subject to, in the case of any Managed MPL
Sites, Section 37 of the MPL, mutatis mutandis.


Section 3.        Rights and Duties of Parties.


(a)       Parties’ Relative Rights and Obligations; Right to T-Mobile
Collocation Space.  Except as otherwise expressly provided herein, the Parties
hereby agree that:
 
(i)           Each T-Mobile Contributor’s agreements, rights and obligations
with respect to each Non-Contributable Site shall be the same, mutatis mutandis,
as if such Site was a Lease Site under the MPL and (to the extent in full force
and effect with respect to such Site) the MPL Site MLA at the Initial Closing
and such T-Mobile Contributor was a party to (x) the MPL as a T-Mobile Lessor
and a T-Mobile Ground Lease Additional Party (including, for the avoidance of
doubt, all agreements with respect to and obligations under Section 20 of the
MPL) and (y) (to the extent in full force and effect with respect to such Site)
the MPL Site MLA as a T-Mobile Collocator;
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(ii)           Each T-Mobile SPE’s agreements, rights and obligations with
respect to each Pre-Lease Site shall be the same, mutatis mutandis, as if such
Site was a Lease Site under the MPL at the Initial Closing and such T-Mobile SPE
was a party to the MPL Site MLA (to the extent in full force and effect with
respect to such Site) as a T-Mobile Collocator;
 
(iii)           Each T-Mobile Contributor’s agreements, rights and obligations
with respect to each Non-Assignable Site shall be the same, mutatis mutandis, as
if such Site was an Assignable Site under the Master Agreement and (to the
extent in full force and effect with respect to such Site) the Sale Site MLA at
the Initial Closing, and each T-Mobile Contributor’s agreements and obligations
with respect to each Non-Assignable Site shall be the same, mutatis mutandis,
unless otherwise provided herein, as if such Site was a Lease Site under the MPL
at the Initial Closing and such T-Mobile Contributor was a party to (x) the MPL
as a T-Mobile Lessor and a T-Mobile Ground Lease Additional Party (excluding,
for the avoidance of doubt, any agreements with respect to or obligations under
Section 20 of the MPL) and (y) (to the extent in full force and effect with
respect to such Site) the Sale Site MLA as a T-Mobile Collocator;
 
(iv)           Manager’s agreements, rights and obligations with respect to the
management of each Managed MPL Site shall be the same, mutatis mutandis, as if
each such Site was a Lease Site under the MPL and (to the extent in full force
and effect with respect to such Site) the MPL Site MLA at the Initial Closing;
 
(v)           Manager’s agreements, rights and obligations with respect to the
management of each Managed Sale Site shall be the same, mutatis mutandis, as if
such Site was an Assignable Site under the Master Agreement and (to the extent
in full force and effect with respect to such Site) the Sale Site MLA at the
Initial Closing (including, for the avoidance of doubt, the right to manage,
administer and operate the Managed Sale Sites as if Manager were the true owner
thereof); and
 
(vi)           Each T-Mobile SPE and each T-Mobile Contributor covenants and
agrees that it has not granted and it will not grant to any other Person any
rights to use or operate the Managed Sites during the MPL Site Term or the Sale
Site Term, as applicable, except for rights granted to parties pursuant to the
Collocation Agreements and except for the rights granted to Manager under the
MPL.
 
(b)       Site Related Revenue.  During the MPL Site Term or Sale Site Term, as
applicable, Manager shall receive and shall be entitled to all of the revenue
generated by each Managed Site and the Included Property of such Managed Site
(other than, with respect to the Managed MPL Sites, the Rent and Pre-Lease Rent
as defined in, and payable under, the MPL), including all revenue, rents, issues
or profits under the Collocation Agreements accruing from and after the
Effective Date and all revenue received under the Collocation Agreements on or
prior to the Effective Date for or with respect to periods from and after the
Effective Date, and no T-Mobile SPE, T-Mobile Contributor nor any of their
respective Affiliates shall be entitled to any of such revenue.  Except as may
be expressly provided otherwise in the Transitions Services Agreement, if any
such revenue is paid to any T-Mobile SPE, any T-Mobile Contributor or their
Affiliates, the T-Mobile SPE, T-Mobile Contributor or their Affiliate receiving
such revenue shall remit such revenue to Manager promptly after receiving such
revenue.  Each T-Mobile SPE and each T-Mobile Contributor shall direct (or cause
its Affiliate to direct), in writing, all payers of amounts due and accruing
after the Effective Date under the Collocation Agreements to pay such amounts to
Manager.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(c)       Site Related Expenses.  During the MPL Site Term or Sale Site Term, as
applicable, except as otherwise expressly provided in this Agreement, Manager
shall be responsible for the payment of, and shall pay, all expenses due and
accruing after the Effective Date and related to or associated with the Managed
Sites, whether ordinary or extraordinary, and whether foreseen or unforeseen.
T-Mobile Contributors and T-Mobile SPEs, as applicable, shall pay, as and when
due and without duplication of any such payments made under any other Collateral
Agreement, T-Mobile’s Share of Transaction Revenue Sharing Payments that are
required to be made in respect of the Final Managed Site Consideration and the
Aggregate Deferred Managed Site Consideration for all Managed Sites. Manager
shall pay, or cause to be paid, as and when due and without duplication of any
such payments made under any other Collateral Agreement, Tower Operator’s Share
of Transaction Revenue Sharing Payments that are required to be made in respect
of the Final Managed Site Consideration and the Aggregate Deferred Managed Site
Consideration for all Managed Sites.
 
(d)       Responsibility for All Liabilities.  T-Mobile SPEs and T-Mobile
Contributors hereby assign and delegate to Manager, and Manager hereby accepts
and assumes, all Post-Closing Liabilities with respect to the Managed
Sites.  Manager does not accept or assume, and shall be deemed not to have
accepted or assumed, any Excluded Liabilities, including any Pre-Closing
Liabilities. This Section 3(d) shall survive the termination or expiration of
the MPL Site Term or Sale Site Term, as applicable.
 
(e)       Power of Attorney.  Each T-Mobile SPE and each T-Mobile Contributor
hereby grants Manager, with respect to the Managed MPL Sites, a limited power of
attorney and hereby appoints Manager as its attorney in fact to review,
negotiate and execute on behalf of such T-Mobile SPE or such T-Mobile
Contributor all Authorized Ground Lease Documents (as defined in the MPL), all
Authorized Collocation Agreement Documents (as defined in the MPL) related to
the Managed MPL Sites and all other documents contemplated and permitted by this
Agreement, the Master Agreement and the MPL or necessary to give effect to the
intent of this Agreement, the Master Agreement and the MPL and the transactions
contemplated by this Agreement, the Master Agreement, the MPL and the other
Collateral Documents other than any Unauthorized Documents (as defined in the
MPL).  Each T-Mobile Contributor hereby grants Manager, with respect to the
Managed Sale Sites, a limited power of attorney and hereby appoints Manager as
its attorney in fact to review, negotiate and execute on behalf of such T-Mobile
Contributor all documents contemplated and permitted by this Agreement and the
Master Agreement or necessary to give effect to the intent of this Agreement and
the Master Agreement and the transactions contemplated by this Agreement, the
Master Agreement and the other Collateral Documents other than any Unauthorized
Documents.  Each T-Mobile SPE and each T-Mobile Contributor hereby agrees to,
execute and deliver, as promptly as reasonably practicable and in any event
within 10 Business Days following request therefor by Manager any document
referred to in this paragraph (e) and any other document contemplated and
permitted by the Master Agreement and the Collateral Agreements or necessary to
give effect to the intent of the Master Agreement and the Collateral Agreements.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(f)        Filing of Financing Statements.   Each T-Mobile SPE and each T-Mobile
Contributor hereby irrevocably authorizes Manager or its designee to file in any
relevant jurisdiction, at any time and from time to time, any UCC-1 financing
statement, which shall be substantially in the form of Exhibit B hereto, and any
amendments thereto, that are in each case necessary or desirable to evidence,
perfect or otherwise record Manager’s management interest in each Managed Site,
as applicable, granted pursuant to this Agreement, the Master Agreement and the
Collateral Agreements.  Each T-Mobile SPE and each T-Mobile Contributor agrees,
promptly upon request by Manager, to provide Manager with any information that
is required or reasonably requested by Manager in connection with the filing of
any such financing statement or document.
 
(g)       Exercise of Purchase Option.  Each T-Mobile SPE and each T-Mobile
Contributor, at its cost and expense, shall use its reasonable best efforts to
obtain any consent or waiver required to give effect to the contemplated sale of
the Managed MPL Sites upon the exercise of the Purchase Option (as defined in
the MPL) with respect to such Managed MPL Sites under the MPL.  In the event
that Tower Operator exercises the Purchase Option with respect to any Managed
MPL Site and the applicable T-Mobile SPE or T-Mobile Contributor is unable to
obtain any consent or waiver required to give effect to the contemplated sale of
such Managed MPL Site and such Managed MPL Site cannot be transferred to Tower
Operator without violating the terms of the applicable Ground Lease, such
T-Mobile SPE or T-Mobile Contributor shall be deemed to have appointed, and
hereby appoints Tower Operator, in perpetuity, as the exclusive operator of the
Included Property of such Managed MPL Site to the same extent as if such Managed
MPL Site were a Managed Sale Site hereunder.  Tower Operator shall be entitled
to and vested with all the rights, powers and privileges of the applicable
T-Mobile SPE or T-Mobile Contributor with respect to the management,
administration and operation of such Managed Site as if Tower Operator were the
true owner thereof, including the right to review, negotiate and execute
extensions, renewals, amendments or waivers of any existing collocation
agreements, ground leases, subleases, easements, licenses or other similar or
related agreements or new collocation agreements, ground leases, subleases,
easements, licenses or similar or related other agreements, and Tower Operator
shall not be subject to and shall not be bound by any of the covenants or
restrictions imposed upon it by the MPL or any of the Collateral Agreements and
such Managed MPL Site shall be deemed to be a Managed Sale Site under and for
all purposes of this Agreement and the term of this Agreement shall continue
indefinitely.


Section 4.        Term of Agreement.


(a)       Term for Managed MPL Sites.  Subject to Section 3(g), as to each
Managed MPL Site, the term of this Agreement (the “MPL Site Term”) shall
commence on the Effective Date and, except as may be earlier terminated pursuant
to the early termination provisions that apply or are deemed to apply pursuant
to application of the provisions of Section 3(a) of this Agreement, shall expire
on the earlier of (a) the applicable Site Expiration Date (as defined in the
MPL) for such Site if such Site is not acquired by Tower Operator pursuant to
the applicable Purchase Option or (b) the applicable Conversion Closing Date on
which such Managed MPL Site is converted to a Lease Site pursuant to Section
2.6(c) of the Master Agreement.  Upon the expiration of the MPL Site Term with
respect to any Managed MPL Site, such Managed MPL Site shall no longer be
subject to the terms and conditions of this Agreement and shall be deemed to be
deleted from Exhibit A-1 or Exhibit A-2 hereto, as applicable.  For the
avoidance of doubt, pursuant to the provisions of Section 3(a) of this
Agreement, the applicable Site Expiration Date for each Non-Contributable Site
shall be the date that would be the Site Expiration Date for such Site if such
Non-Contributable Site was a Lease Site as of the Initial Closing Date.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(b)       Term for Managed Sale Sites.  As to each Managed Sale Site, the term
of this Agreement (the “Sale Site Term”) shall commence on the Effective Date
and shall expire on the applicable Technical Closing Date on which such Managed
Sale Site is converted to an Assignable Site pursuant to Section 2.6(c) of the
Master Agreement.  Upon the expiration of the Sale Site Term with respect to any
Managed Sale Site, such Managed Sale Site shall no longer be subject to the
terms and conditions of this Agreement and shall be deemed to be deleted from
Exhibit A-3 hereto.
 


Section 5.        Certain Acknowledgements and Agreements. Each T-Mobile SPE
acknowledges that it is party to the MPL as a “T-Mobile Lessor” thereunder. Each
T-Mobile Contributor acknowledges and agrees that it is a “T-Mobile Ground Lease
Additional Party” under and for purposes of the MPL and, without limiting in any
respect the duties of such T-Mobile Contributor under Section 3(a), agrees to be
bound by all provisions of the MPL applicable to the T-Mobile Ground Lease
Additional Parties with the same force and effect, and to the same extent, as if
such T-Mobile Contributor were a party to the MPL in such capacity.
 
Section 6.        Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.
 
Section 7.        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (regardless of
the laws that might otherwise govern under applicable principles of conflict of
laws thereof) as to all matters, including matters of validity, construction,
effect, performance and remedies.
 
Section 8.        Entire Agreement.  This Agreement, the Master Agreement, the
MPL and the Collateral Agreements constitute the entire agreement between the
parties with respect to the subject matter of the Agreement and supersede all
prior agreements, both written and oral, between the parties with respect to the
subject matter of this Agreement.  This Agreement shall be binding upon and
inure solely to the benefit of each party and its successors and permitted
assigns.
 
Section 9.        Fees and Expenses.  Except as otherwise expressly set forth in
this Agreement, whether the transactions contemplated by this Agreement are or
are not consummated, all legal and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
Section 10.      Notices.  All notices and other communications required or
permitted to be given or delivered under this Agreement shall be given in
accordance with the notice provisions of the Master Agreement.
 
Section 11.      Amendment.  This Agreement may be amended, modified or
supplemented only by written agreement of the parties.
 
Section 12.      Time of Essence.  Time is of the essence in this Agreement, and
whenever a date or time is set forth in this Agreement, the same has entered
into and formed a part of the consideration for this Agreement.
 
Section 13.      Specific Performance.  Each party recognizes and agrees that,
in the event of any failure or refusal by any party to perform its obligations
required by this Agreement, remedies at law would be inadequate, and that in
addition to such other remedies as may be available to it at Law, in equity or
pursuant to this Agreement, each party may seek injunctive relief and may
enforce its rights under, and the terms and provisions of, this Agreement by an
action for specific performance to the extent permitted by applicable Law.  Each
party hereby waives any requirement for security or the posting of any bond or
other surety in connection with any temporary or permanent award of injunctive,
mandatory or other equitable relief.  Subject to Section 15, nothing contained
in this Agreement shall be construed as prohibiting any Party from pursuing any
other remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.
 
Section 14.       Jurisdiction.  In connection with any suit, action or
proceeding (an “Action”) arising out of or relating to this Agreement, each of
the parties:


(a)       Submits to the exclusive jurisdiction of the Courts of the State of
New York sitting in the County of New York, the court of the United States of
America for the Southern District of New York and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all Actions
hereunder shall be heard and determined in such New York State court or, to the
extent permitted by Law, in such federal court;
 
(b)       Consents that any such Actions may and shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same; and


(c)       Agrees that service of any court paper may be made in such manner as
may be provided under applicable Laws or court rules governing service of
process.
 
Section 15.      WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT WAIVES ITS
RIGHT TO A JURY TRIAL IN ANY COURT ACTION ARISING AMONG ANY OF THE PARTIES
HEREUNDER, WHETHER UNDER OR RELATING TO THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTER CLAIM, THIRD-PARTY CLAIM OR OTHERWISE.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
Section 16.      Assignment.

            (a)       No T-Mobile Contributor or T-Mobile SPE may assign, sell,
convey, transfer, lease, sublease, license or otherwise dispose of this
Agreement or any of its rights, duties or obligations under this Agreement in
whole or in part without the consent of Manager. Any attempted assignment
without the required consent shall be null and void ab initio.
 
(b)       Manager may assign, sell, convey, transfer, lease, sublease, license
or otherwise dispose of this Agreement with respect to the Managed Sale Sites or
any of its rights, duties or obligations under this Agreement with respect to
the Managed Sale Sites in whole or in part without the consent of any T-Mobile
Contributor or T-Mobile SPE.
 
(c)       Manager may assign, sell, convey, transfer, lease, sublease, license
or otherwise dispose of this Agreement with respect to the Managed MPL Sites or
any of its rights, duties or obligations under this Agreement with respect to
the Managed MPL Sites in whole or in part to the same extent as if the Managed
MPL Sites were Lease Sites under the MPL.


To the extent a Party hereto has the right to and desires to exercise an
assignment or other transfer under (a), (b) or (c) above, the Parties hereby
agree to bifurcate this Agreement as may be required to give effect to such
assignment or other transfer.


Section 17.      Effect on Other Agreements.  Except as expressly provided in
this Agreement, no provision of this Agreement shall in any way modify the
express provisions set forth in the Master Agreement or the MPL, the MPL Site
MLA or the Sale Site MLA.
 
Section 18.       Collateral Agreement.  The Parties acknowledge and agree that
this Agreement constitutes a Collateral Agreement for purposes of the Master
Agreement.
 
Section 19.       Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 


* * * * Remainder of Page Intentionally Blank – Signature Pages Follow * * *
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the date first above written.
 
 

  T-MOBILE CONTRIBUTORS:           [INSERT A SIGNATURE BLOCK FOR EACH]          
           
 
By:
/s/        Name        Title           


 

  T-MOBILE SPEs:           [INSERT A SIGNATURE BLOCK FOR EACH]                  
     
By:
/s/       Name       Title          



 

  TOWER OPERATOR:           [CCTMO LLC]                        
By:
/s/       Name       Title          

 



  SALE SITE SUBSIDIARIES:           [INSERT A SIGNATURE BLOCK FOR EACH]        
               
By:
/s/       Name       Title          

 
 

--------------------------------------------------------------------------------

 